DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In responding to applicant's amendment filed 03/09/2021 claims 1, 3, 4 have been amended.  Claim 2 has been canceled.  Claims 21-24 have been added.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Claims 1, 3-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2012/0287678).
With respect to claim 1 Xu et al. ‘678 shows and discloses a laser diode driver circuit, having an H-bridge configuration having first and second pairs of transistors (TITLE; Abstract; Fig 7), the laser diode driver circuit comprising: a load including a laser diode and a load inductance, the load coupled between the first and second pairs of transistors (Fig 7: a load/diode D71 and inductance L71 between first and second pair of transistors Q1/Q2 and Q3/Q4), the resonant circuit including a capacitor coupled in parallel with the load (Fig 7: resonator circuit L72/C72 including a capacitor C72 in parallel with the load  “diode D71 and inductance L71), wherein the resonant circuit includes a series LC circuit(Fig 7: resonant circuit includes series LC circuit L72/C72), wherein the series LC circuit includes the capacitor and at least one inductor (Fig 7: LC circuit includes the capacitor C72 and at least one inductor L72).  The claim further requires wherein the resonant circuit is sized to generate a resonance with the load inductance.  Xu et al. ‘678 did not explicitly state as above. However, Xu et al. ‘678 did discloses the required structure and discloses the drive circuit is a non-isolated resonant converter (TITLE; ABSTRACT; Section [005-013] resonator converter).  Therefore, it is within one skill in the art to recognize Xu et al. ‘678 capable having the resonant circuit in sized to generate a resonance with the load inductance, for the benefit of having resonant converter with small size, low loss and high power density (Section [013]).

With respect to claim 3, Xu et al. ‘678 shows wherein the at least one inductor is a parasitic inductance of one or both of the first and second pairs of transistors.   Xu et al. ‘678 did not explicitly state the inductance as a parasitic inductance.  However, Xu et al. ‘678 did show at least one inductor (Fig7: L72) is one or both of the first pairs of transistors (Fig 7: L72 at least one inductor is one of first and second pairs of transistors Q1/Q2).  It has been held that where the general conditions of a claim are disclosed in the prior art, the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known and recognize by one skill in the art to recognize all components have parasitic properties which make the components non-ideal; therefore, disclosed inductance could consider as a parasitic inductance.

With respect to claim 4, Xu et al. ‘678 shows wherein the at least one inductor is an inductor separate from the inductance of the first and second pairs of transistors  (Fig 7: 1/2/3 inductor is separate from L72).  Xu et al. ‘678 did not explicitly state the inductance as a parasitic inductance.  However, Xu et al. ‘678 did show at least one inductor/inductance is one or (Fig 7: L72 at least one inductor is one of first and second pairs of transistors Q1/Q2).  It has been held that where the general conditions of a claim are disclosed in the prior art, the omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known and recognize by one skill in the art to recognize all components have parasitic properties which make the components non-ideal; therefore, disclosed inductance could consider as a parasitic inductance.

With respect to claim 5, Xu et al. ‘678 shows further comprising a diode coupled in series with the load (Fig 7: D71).
 
With respect to claims 8, 9 the claims further require wherein the transistors are silicon-based transistors; OR wherein the transistors are gallium nitride (GaN) transistors.  Xu et al. ‘678 did not explicitly state the above.  However, it is within one skill in the art to recognize the well-known transistors are silicon or GaN based.

With respect to claim 10, the claim further requires wherein at least one of the first pair of transistors is configured to couple to a supply rail of between about 30 volts and about 50 volts, inclusive. Xu et al. ‘678 did not explicitly state the above.  However, Xu et al. ‘678 did disclose the circuit arrangement and the required sufficient voltage for operation (Section [58-70]).  Therefore, it is within one skill in the art to recognize Xu et al. ‘678 capable of selecting the desired voltage for the pair of transistors couple to a supply rail, for the benefit of reduce loss of the resonant converter. 

Allowable Subject Matter
4.	Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim 6:

a first damping circuit coupled to a node between transistors of the first pair of transistors, the first damping circuit including a damping resistor and a transistor; and a second damping circuit coupled to a node between transistors of the second pair of transistors, the second damping circuit including a damping resistor and a transistor.
Claim 7 are also allowable as they directly depend on claim 6.
	
REASON FOR ALLOWANCE

5.	The following is an examiner's statement of reasons for allowance: none of the prior art alone or in combination discloses or teaches of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. 
The Examiner's basis for allowability of independent claims 11, 15, 21, and 23 are the same as those objection and allowance set forth within the Non-Final Office Action 12/16/2020, and the same as those set-forth within the Remarks filed 03/09/2021 (specifically page 7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 Conclusion
THIS ACTION IS MADE FINAL.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  

3.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

COMMUNICATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 2828